Citation Nr: 0126777	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  01-07 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of the forfeiture of 
entitlement to VA benefits previously declared against the 
claimant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran had recognized service with the Commonwealth Army 
of the Philippines from January 1942 until his death in 
October 1944.  The appellant is his widow. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision the Department of Veterans Affairs 
(VA) Regional Office (RO), which denied reopening a claim for 
revocation of the forfeiture of entitlement to VA benefits 
previously declared against the appellant.  She subsequently 
perfected an appeal regarding that decision.

In a statement received with her Substantive Appeal (VA Form 
9) in August 2001, the appellant requested a personal hearing 
before a Member of the Board at the Central Office (CO).  The 
requested hearing was scheduled, and she was notified of the 
date and time of her CO hearing in an October 2001 letter 
from the Board.  However, in November 2001, the appellant 
failed to report for her hearing.  To the Board's knowledge, 
the appellant has offered no explanation as to why she was 
unable to appear and has since made no request for another 
hearing.  Accordingly, the Board will proceed to a decision 
on this appeal as if the hearing request had been withdrawn.  
38 C.F.R. § 20.704(d) (2001).


FINDINGS OF FACT

1.  In January 1956, the appellant was awarded entitlement to 
VA benefits as the veteran's surviving spouse.



2.  In April 1959, the RO advised the appellant that payment 
of her VA benefits had been discontinued because the evidence 
of record showed that she had been living in a marital 
relationship with another man.

3.  In July 1970, the appellant filed a claim for restoration 
of her VA death benefits on the grounds that she was no 
longer living in a marital relationship with another man.

4.  In March 1976, the RO informed the appellant that she had 
forfeited all rights to benefits under the laws administered 
by VA because she had knowingly and intentionally presented 
materially false and fraudulent statements in an attempt to 
support her claim for death benefits.

5.  In October 1988, the appellant filed a claim for 
reinstatement of her entitlement to VA benefits as the 
surviving spouse of the veteran.  

6.  In April 1990, the RO denied the appellant's claim for 
reinstatement of entitlement to VA benefits as the surviving 
spouse of the veteran on the basis that she had previously 
forfeited all rights to benefits under laws administered by 
VA by deliberately presenting false and fraudulent evidence 
in order to obtain benefits.

7.  The additional evidence submitted since the April 1990 
denial does not bear directly and substantially upon the 
specific matter under consideration; is both cumulative and 
redundant; and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The March 1976 decision and the subsequent April 1990 
decision regarding the appellant's forfeiture of entitlement 
to VA benefits are final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (2001).

2.  Evidence submitted since the final April 1990 decision 
wherein the RO denied the claim for revocation of the 
forfeiture declared against the appellant is not new and 
material; thus, the appellant's claim is not reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (2001); Trilles v. West, 13 
Vet. App. 314 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record reflects that, in January 1956, the appellant was 
awarded entitlement to death compensation as the veteran's 
surviving spouse.

Thereafter, in May 1958, the RO received a letter from BT 
(initials), an individual who claimed that his father was 
living with the appellant.  He reported that his father, FA 
(initials) had lived with the appellant for at least 13 
years, and that they had had five children together in that 
time.  He further reported that his father was actually still 
legally married to his mother, but that he had left her in 
1945 in order to live with the appellant.

The RO subsequently undertook a field investigation, in which 
testimony was obtained from several relatives of the 
appellant and FA, as well as several members of their local 
community.  

Each of these individuals, including the sister of FA, 
reported that he had left his first wife in either 1945 or 
1946, and that he had been living with the appellant since 
that time.  During this investigation, the appellant 
acknowledged that she had entered into an illicit 
relationship with FA in 1944, and that they had had six 
children together.  She claimed, however, that she was merely 
his mistress, and that she was recognized as such by people 
in her community.  In her disposition, which was obtained in 
October 1958, she also stated that "[F.A.] and I lived 
together in 1946 for the first time in Iliolo province in 
Barrio Uton where I became pregnant with [our child] and we 
decided to live together since then until we separated in 
April of 1958." 

In an April 1959 Memorandum Decision, the Office of the 
General Counsel determined that the conduct of the appellant 
and FA living together for a number of years in what appeared 
to be an ostensibly married relationship tended to negate any 
presumption that the prior marriage of FA was subsisting at 
the same time.  Because the appellant had not submitted 
satisfactory proof that the earlier marriage had not been 
dissolved, it was concluded that she could no longer be 
recognized as the veteran's unremarried widow for the purpose 
of receiving VA benefits.

In a letter dated in April 1959, the RO advised the appellant 
that it had considered all evidence of record, and had 
determined that her conduct warranted an inference of 
remarriage that had not been rebutted by clear and convincing 
evidence.  She was informed that payment of her VA benefits 
had been discontinued on that basis.

In July 1970, the appellant filed a claim for restoration of 
her VA death benefits.  Several field investigations were 
subsequently undertaken in order to determine whether the 
appellant was still living with FA in a husband and wife 
relationship.  

As explained by the RO in an October 1970 letter to the 
appellant, recently enacted legislation removed the bar to VA 
benefits in the case of remarried widows upon the termination 
of their remarriage through death or divorce.  The RO advised 
the appellant that VA benefits could be granted to her under 
such circumstances, effective January 1, 1971.

As alluded to immediately above, several field investigations 
were conducted throughout the next several years.  Following 
these investigations, in November 1975, the RO issued an 
administrative decision, in which it determined that the 
appellant had present false and fraudulent evidence in 
support of her claim.  In reaching this conclusion, the RO 
noted that, in September 1970, the appellant had submitted an 
affidavit from FA, in which he reported that he had been 
separated from the appellant for 13 years.  

It was also noted that, in May 1971 and June 1971, she 
submitted statements in which she indicated that she was not 
living with anyone.  Thereafter, she also submitted 
affidavits from two individuals who reported that she had not 
lived with anyone since 1958, and statements from three other 
individuals, including FA, who reported that she had 
separated from FA in 1963.  

The RO indicated that the appellant was interviewed in June 
1974, at which time she reported that she had separated from 
FA in 1960.  She then changed her statement by saying that 
they had in fact separated in 1969.  She also admitted that a 
previous statement she had made that FA had been living with 
his first wife in 1973 was not true, because she had in fact 
died in 1969.  The appellant indicated that she had lied 
because she was afraid that the truth would prejudice her 
claim.  The RO noted that, during a third interview in 
November 1974, she gave the date of her separation from FA as 
1963.  

The RO also noted that a statement had been taken from FA's 
son, who reported that both FA and the appellant had come to 
his wedding in May 1974, and that they were still living 
together at that time.  The RO also noted that numerous other 
statements were taken from individuals who knew the 
appellant, and that all of these individuals confirmed that 
she was still living with FA.  Based on the aforementioned 
evidence, the RO concluded that the appellant had furnished 
false and fraudulent evidence in support of her claim.  For 
this reason, the RO recommended that her case be presented to 
the Director of the Compensation and Pension Service for 
forfeiture consideration. 

In a letter dated in November 1975, the RO advised the 
appellant that her case was being presented to the Director 
of the Compensation and Pension Service for forfeiture 
consideration.  The RO explained to the appellant the bases 
of the charges against her, and of her rights in challenging 
these charges.  The record reflects that the appellant did 
not respond to this letter.

In another letter dated in March 1976, the RO informed the 
appellant that a decision had been made that she had 
forfeited all rights to benefits under the laws administered 
by VA.  The RO explained that it had been established beyond 
a reasonable doubt that she had knowingly and intentionally 
presented materially false and fraudulent statements to VA in 
an attempt to support her claim for death benefits.

The record shows that no additional correspondence was 
received from the appellant until October 1988, at which time 
she requested that she be considered for entitlement to VA 
benefits as the surviving spouse of the veteran.  In an April 
1990 letter, the RO advised the appellant that she had 
previously forfeited all rights to benefits under laws 
administered by VA because she had deliberately presented 
false and fraudulent evidence in order to obtain benefits.

Thereafter, in August 1999, the appellant once again 
submitted a statement requesting that she be considered for 
entitlement to VA benefits as the surviving spouse of the 
veteran.  She noted that she had previously been denied such 
benefits, but she requested restoration on the basis that her 
"concubinage husband" was now dead.  

In a March 2000 letter, the appellant again requested that 
she be considered for entitlement to VA benefits as the 
surviving spouse of the veteran.  In support of her claim, 
she subsequently submitted an affidavit from two individuals, 
who claimed to have known the appellant for many years.  
These individuals reported that they knew her and FA at the 
time of the investigation, and that they had never lived 
together as husband and wife.  They also essentially reported 
that the appellant was unaware that a document she signed 
during that investigation incorrectly stated the facts 
concerning her relationship with FA.  These individuals 
signed this affidavit in January 2000 and February 2000.  It 
was received by the RO in March 2000.

In an April 2000 letter, the RO advised the appellant that 
she had previously forfeited all rights to benefits under 
laws administered by VA.  The RO explained that, even if FA 
were now deceased, that would not alter the fact that she had 
committed fraud by previously submitting false evidence 
regarding the nature of their relationship.  In letters dated 
in June 2000 and July 2000, the RO again advised the 
appellant that she had previously forfeited all rights to 
benefits under laws administered by VA.  

Thereafter, in September 2000, she submitted a Notice of 
Disagreement regarding the RO's decisions.  She asserted that 
the RO had no "authentic evidence" from the National 
Statistics Office in Manila that she had married FA.  She 
reiterated this assertion in her Substantive Appeal submitted 
in August 2001.  


Analysis

Preliminary matters: Duty to Assist

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This statute 
repeals the requirement that a claim be well grounded, and 
contains new provisions pertaining to claims development 
procedures, including assistance to be provided to claimants 
by the RO.  More recently VA published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will provide 
a claimant who files a substantially complete application for 
VA benefits.  These new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  These new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

In the comments accompanying the new regulations, it was 
noted that the VCAA provides that nothing in section 5103A 
"shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured."  Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (codified as amended 
at 38 U.S.C. § 5103A (West Supp. 2001)).  

It was further noted, however, that the VCAA also provides 
that nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C. § 5103(g) (West Supp. 
2001)).  Accordingly, the Secretary determined that some 
limited assistance was warranted to claimants trying to 
reopen claims.  In particular, the Secretary determined that 
VA should request any existing records from Federal agencies 
or non-Federal agency sources, if reasonably identified by 
the claimant, in order to assist the claimant in reopening 
his or her claim.  66 Fed. Reg. 45,628.

In this case, neither the appellant nor her representative 
have alluded to any additional records or other information 
that has not been obtained and which would be pertinent to 
the present claim.  Although the appellant has asserted that 
the RO failed to obtain any records of her alleged marriage 
to FA from the National Statistics Office in Manila, 
Philippines, it appears that she has made this assertion 
solely for the purpose of showing that such records do not 
exist.  

However, as explained above, the RO's finding of forfeiture 
was not predicated on a finding that records existed showing 
a marriage between FA and the appellant.  Instead, the RO's 
finding was based upon the conclusion that FA and the 
appellant were living together as husband and wife, and that 
they were putting themselves forth to the public as being in 
such a relationship.  Under such circumstances, the Board 
believes that it is essentially irrelevant as to whether or 
not the RO has attempted to contact the National Statistics 
Office in order to verify her marriage to FA.  Furthermore, 
even if the RO did have such a responsibility, the record 
reflects that, in 1973 and 1974, the RO undertook an 
exhaustive search of appropriate sources for any verification 
as to whether FA had in fact legally married the appellant.  
No records of any such marriage were found.  Of course, as 
explained above, this fact remains irrelevant to the outcome 
of her claim.

Therefore, for the reasons and bases set forth above, the 
Board finds that the appellant has not reported the existence 
of any additional evidence or information that could be 
pertinent to her claim, that all facts that are relevant to 
the aforementioned issue have been properly developed, and 
that no further action is required in order to comply with 
VA's duty to assist under both the VCAA and the new 
regulations.  VCAA § 3(a), 114 Stat. 2096, 2097-98 (codified 
at 38 U.S.C. § 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).


Criteria & Analysis

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200.

In March 1976, the RO determined that the appellant had 
forfeited all right to benefits under the laws administered 
by VA because she had knowingly and intentionally presented 
materially false and fraudulent statements in an attempt to 
support her claim for death benefits.  Because the appellant 
did not express disagreement with this decision within one 
year of receiving notification, the Board finds that the 
March 1976 decision became final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  

Thereafter, in October 1988, the appellant filed a claim for 
reinstatement of her entitlement to VA benefits as the 
surviving spouse of the veteran.  The RO denied the 
appellant's claim in April 1990 on the basis that she had 
previously forfeited all rights to benefits under laws 
administered by VA by deliberately presenting false and 
fraudulent evidence in order to obtain benefits.  

The record reflects that the appellant did not express 
disagreement with this denial within one year of receiving 
notification; thus, the Board finds that the April 1990 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held the 
Board must first determine whether the appellant has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  

Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).   Accordingly, the Board 
will proceed to determine whether new and material evidence 
has been submitted to reopen the appellant's claim for 
revocation of her forfeiture of VA benefits without regard to 
the new version of 38 C.F.R. § 3.156(a).

Having reviewed the complete record, the Board finds that the 
appellant has not submitted new and material evidence 
sufficient to reopen her claim for revocation of her 
forfeiture of VA benefits.  In the March 1976 decision, the 
RO found that a forfeiture was warranted because the 
appellant had submitted false and fraudulent evidence in 
support of a claim for VA benefits.  

The RO based this conclusion upon numerous inconsistent 
statements made by the appellant, including an admission that 
she had purposely lied on at least one occasion regarding her 
living situation with FA, as well as the testimony of 
numerous individuals acquainted with the appellant, who all 
confirmed that she had been living with FA in a relationship 
similar to that of a husband and wife.  Since attempting to 
reopen her claim, the appellant has submitted her own 
assertions that she was never legally married to FA, as well 
as an affidavit from two individuals who have reportedly 
known her for several decades.

With respect to the appellant's assertion that she was never 
legally married to FA, the Board notes that this fact was 
already known to the RO at the time of the 1976 forfeiture 
decision.  In fact, at the time of that decision, the RO had 
acknowledged on several occasions that FA was likely still 
legally married to another individual, and that he had never 
attempted to legally marry the appellant.  

The RO further concluded, however, that FA had left his first 
wife around 1945 or 1946, and that he had entered into a 
relationship with the appellant shortly thereafter.  The RO 
found that, since 1946, the appellant and FA had lived 
together in a relationship similar to that of a husband and 
wife, and that they were believed to be such by people in 
their community.  

The RO also found that they had had six children together 
during that time, and that they had likely avoided becoming 
legally married primarily to avoid the discontinuation of her 
VA benefits.  Thus, the Board finds that the appellant's 
argument that she was never legally married to FA is 
essentially cumulative of previously submitted evidence.  
Furthermore, because her assertions fail to directly address 
the more pertinent question of whether she submitted 
fraudulent statements in support of her claim for VA 
benefits, the Board finds that her contentions do not bear 
directly and substantially upon the specific matter under 
consideration, and are not so significant that they must be 
considered in order to fairly decide the merits of her claim.

With respect to the affidavit submitted by the appellant, the 
Board notes that the claims made in this document appear to 
be making two points.  First, the two individuals claim to 
have known the appellant and FA prior to the March 1976 
decision, and that the two did not appear to be living 
together as husband and wife at that time.  Second, the two 
individuals apparently claim that the appellant was not aware 
that the reports of the depositions that she signed during 
the field investigations incorrectly stated that facts 
concerning her relationship with FA.  

Regarding the first point in the affidavit, that the 
appellant and FA were not living together prior to the March 
1976 decision, the Board recognizes that this assertion is in 
contradiction of the testimony of numerous individuals who 
were questioned prior to March 1976, and thus could be 
considered material to this issue.  However, the Board notes 
that the March 1976 forfeiture decision was based not only 
upon the testimony of the numerous individuals who stated 
that the appellant was living with FA, but also upon the 
contradictory nature of the appellant's own testimony.  

As discussed in the Factual Background, the appellant 
repeatedly provided different stories as to how long she had 
lived with FA, and as to whether they ever lived together at 
all.  Moreover, the appellant specifically admitted to having 
lied about this fact on at least one occasion because she 
thought that the truth would prejudice her claim.  Because 
the assertions contained in the March 2000 affidavit that the 
appellant never lived with FA clearly contradict numerous 
statements made by the appellant during her depositions, and 
because they in no way attempt to explain these 
contradictions, the Board concludes that they cannot 
constitute new and material evidence sufficient to reopen her 
claim.  In essence, the Board believes that these statements 
do not bear upon the specific matter under consideration, 
which is whether the appellant submitted fraudulent 
statements in support of a claim.

The Board of course recognizes, as noted immediately above, 
that these two individuals also claim that the appellant was 
unaware of the inaccurate statements contained in her 
depositions when she signed the reports.  We also recognize 
that this claim appears on its face to be material to the 
questions of why she previously acknowledged that she was 
living with FA and why her testimony was so contradictory 
during her depositions.  However, neither of the individuals 
who signed the affidavit received in March 2000 claim to have 
been present at the signing of her depositions, nor do they 
provide any explanation as to why she would sign such a 
document without knowing its contents.  


Moreover, neither of these individuals has asserted that she 
was either tricked or coerced into signing these depositions, 
nor have they pointed to any evidence that such actions may 
have occurred.  Absent their presence at the signing, or any 
evidence of coercion, the Board cannot imagine how they could 
have knowledge as to the appellant's state of mind when she 
signed these depositions, other than having actually been 
told of such by the appellant.  

Because it appears that they are merely reiterating what they 
were told by the appellant regarding her state of mind at the 
time of her depositions, the Board believes that their 
assertions can be considered no better than statements made 
directly by the appellant.  

Furthermore, because the appellant previously made assertions 
that the information contained in her depositions was 
inaccurate prior to the March 1976 forfeiture, the Board 
concludes that the more recent assertions contained in the 
March 2000 affidavit are merely cumulative of previously 
submitted evidence, and are not so significant that they must 
be considered in order to fairly decide the merits of her 
claim.

In short, to date the appellant has submitted no additional 
evidence that would tend to show that she did not knowingly 
present false and fraudulent evidence in order to obtain VA 
benefits.  Therefore, the Board finds that the additional 
evidence which was submitted by the appellant as to these 
matters, consisting primarily of her own statements and those 
contained in the affidavit received in March 2000, is merely 
cumulative of previously submitted evidence, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  



Accordingly, the Board finds that new and material evidence 
has not been submitted, and the claim for revocation of the 
forfeiture of entitlement to VA benefits previously declared 
against the claimant is not reopened.  The benefit sought on 
appeal remains denied.

The Board has considered the impact of the Court's holding in 
Trilles v. West, 13 Vet. App. 314, 322 (2000).  In that case, 
the Court at least facially relaxed the standard of review 
for revocation of forfeiture claims, by holding that a 
declaration of forfeiture may be revoked upon the presentment 
of new and material evidence; although the authors of the 
majority opinion characterized the standard otherwise, 
observing "that a new and material evidence standard is not 
necessarily a light burden to meet; indeed, it is difficult 
to perceive of any evidence that would 'bear directly and 
substantially upon the specific matter' (38 C.F.R. § 3.156(a) 
(1999)) other than evidence exculpatory of the claimant's 
misdeeds or evidence showing VA fraud in the original 
decision."  Trilles, at 332.  

As discussed in detail above, the Board has reviewed the 
appellant's claim under the standard for determining whether 
new and material evidence has been submitted, and concluded 
that the evidence submitted by the appellant is cumulative of 
previously submitted evidence, and does not bear directly and 
substantially upon the specific matter under consideration.  

In essence, the Board found that the newly submitted evidence 
does not in any way negate the established fraud, but 
instead, simply reiterates information and contentions 
previously considered.  Accordingly, the Board finds that the 
appellant has not submitted new and material evidence to 
reopen the claim for the revocation of the forfeiture of VA 
benefits.  See Trilles, Barnett, supra; 38 C.F.R. § 3.156(a).


ORDER

The appellant, not having submitted new and material evidence 
to reopen the claim for revocation of the forfeiture of 
entitlement to VA benefits previously declared against her, 
the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

